PER CURIAM.
We hold that the juvenile court was without .jurisdiction to enter two civil final judgments to enforce previously entered restitution orders against A.C.W., who is now twenty years old. The law in effect at the time he committed his offenses (May 1991 and January 1992) did not authorize the court to retain jurisdiction to enforce restitution orders beyond his nineteenth birthday. § 39.022(4), Fla.Stat. (1991); C.L.D. v. Beauchamp, 464 So.2d 1264 (Fla. 1st DCA 1985). Accordingly, we REVERSE.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.